Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election of Specie I, claims 7-11, 13 and 14, in the reply filed on 11/08/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1, 2-6, 12 and 15-28 are withdrawn from consideration.

Claims 7-11, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 7-11, 13 and 14, which includes entire limitations of claim 1, the term “respective front ends” lacks antecedent basis. Base claim 1 does not define or mention front ends or respective front ends.
Claim 8, line 5: the term “the length” lacks antecedent basis. Base claim 1 does not define or mention a length.

Claims 7-11, 13 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims
Claims 7-11, 13 and 14 are allowed over prior art of the record since prior art of the record does not disclose applicant’s claimed emitter of claim 7, which includes all limitations of base claim 1, including a first tube in the form of a pipe, the first tube composed of a carbon nanotube sheet that includes a plurality of unit yarns having a structure in which a plurality of carbon nanotubes are aggregated and extended in a first direction, 
wherein the first tube includes a first internal space in which the carbon nanotube sheet is rolled about an imaginary first axis parallel to the first direction, and respective front ends of the unit yarns are oriented in the same direction as the axis, 
wherein the emitter further includes a conductive wire that occupies at least a part of the first internal space, and
wherein at least a part of the first tube surrounds and contacts at least a part of the conductive wire, as cited specifically in claim 7.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ASHOK PATEL/Primary Examiner, Art Unit 2879